United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1494
                       ___________________________

                                  Kurt W. Ponzar

                      lllllllllllllllllllll Plaintiff - Appellant

                                 Sandra L. Ponzar

                             lllllllllllllllllllll Plaintiff

                                           v.

   Matthew S. Layfield; Polsinelli Shughart, P.C.; Michelle Clardy; Sherry K.
                      Dreisewerd; Michael A. Campbell

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                         Submitted: September 17, 2014
                           Filed: September 29, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
        Kurt Ponzar appeals from the district court’s1 order dismissing the federal
claims in his removed civil complaint, upon motion by defendants, and remanding the
state law claims to state court. On appeal, Ponzar raises only one issue: whether the
district court properly dismissed a 42 U.S.C. § 1983 claim that was raised in his
complaint. Having carefully reviewed the record, see Minn. Majority v. Mansky, 708
F.3d 1051, 1055 (8th Cir. 2013) (standard of review), we conclude that the claim was
properly dismissed because Ponzar failed to allege facts which would support a
conclusion that defendants--private attorneys--acted under color of state law while
representing their client, a lender, in judicial proceedings against Ponzar. See Carlson
v. Roetzel & Andress, 552 F.3d 648, 650-51 (8th Cir. 2008). The judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                          -2-